Citation Nr: 1023764	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches.  


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1997 to 
February 2006.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2008, a statement of the case was issued in February 2009, 
and a substantive appeal was received in April 2009.  

Further, the issue of entitlement to service connection for 
bilateral hydrocele was also on appeal from the December 2007 
rating decision.  However, a subsequent rating decision in 
August 2009 granted service connection for this disability.  
Thus, as this was a full grant of the benefit sought on 
appeal, this issue is no longer in appellate status. 


FINDING OF FACT

Headache syndrome manifested during active duty service.


CONCLUSION OF LAW

Headache syndrome was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
headaches.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records have been reviewed.  The Veteran's 
November 1996 service entrance examination with medical 
history was silent with respect to any headaches.  However, 
defective vision due to myopia was noted.  An October 1998 
treatment record showed that the Veteran presented with a 
headache, congestion and cough.  The assessment was 
pharyngitis.  Subsequently, an October 2003 record showed 
that the Veteran again complained of a headache as well as 
gastric symptoms.  Significantly, in November 2005, the 
Veteran reported chronic headaches off and on for 
approximately four years.  The assessment was tension 
headaches.  The examiner thought the headaches may have to do 
with astigmatism.  It was recommended that the Veteran 
discuss this matter with his eye doctor.  Further, it was 
noted that the headaches may be worse since coming off Zoloft 
since he discharged it so rapidly.  A December 2005 
separation physical was silent with respect to any headaches.  
However, in a December 2005 report of medical assessment, the 
Veteran complained of a lot of headaches.  

After service, the Veteran filed his current claim for 
headaches in July 2007.  He indicated that he was told in 
service that he had headaches due to needing glasses.  
However, he had since had Lasik eye surgery, but still had 
chronic headaches.  In a follow up October 2007 report of 
contact, the Veteran indicated that he had not seen a doctor 
recently because he had no medical coverage, but he had 
recently obtained coverage.  Significantly, an April 2006 VA 
examination for unrelated disorders also confirmed that the 
Veteran did not have medical coverage at that time.    

The first post service medical evidence is a December 2007 VA 
treatment record, which showed that the Veteran reported 
daily headaches that had been ongoing for years.  An 
assessment of headache was given.  It was also noted that the 
Veteran had Lasik eye correction in July 2006.  A 
contemporaneous x-ray of the sinuses showed sinus congestion 
without active infection.  Motrin was prescribed for 
headaches.  Follow up treatment records showed continuing 
treatment for recurring headaches/migraines.  
  
A private May 2009 MRI of the brain showed that the Veteran 
reported a history of chronic headaches for years.  The 
impression showed that the brain was negative, but evidence 
of chronic sinusitis, mild in the bilateral maxillary sinuses 
and minimal in the bilateral ethmoid sinuses was found.  

The Veteran was afforded a VA examination in May 2009.  The 
claims file was reviewed.  The Veteran reported daily 
headaches that began during military service.  The examiner 
noted that in the claims file, there was documentation of the 
Veteran reporting headaches, which were attributed to myopia, 
but have persisted since that time.  The examiner noted that 
the Veteran had a past history of bruxism since childhood.  
The findings of the private MRI were also noted.  The 
examiner opined that the Veteran's headache syndrome could be 
equally related to the bruxism.  There was also evidence of 
chronic sinusitis which may cause some of the Veteran's 
headaches.  The examiner further stated that the headache 
syndrome was documented in the Veteran's service records.  
During his service, the headaches were attributed to myopia, 
but that has been corrected.  His current headache syndrome 
was likely to be caused by chronic sinusitis and bruxism.  
The examiner concluded that the headache syndrome was less 
likely than not myopia related headache reported during his 
service.  

The evidence in this case is not entirely clear.  Many of the 
inservice headaches appear to have been associated with other 
ailments.  However,  the May 2009 VA examiner did note that 
there was documentation of the Veteran reporting headaches in 
service.  Although it appears that the examiner gave a 
negative opinion, the opinion is somewhat confusing and 
contradictory and it seems that the examiner was primarily 
trying to point out that these headaches were actually not 
due to myopia as originally thought in service, but rather 
due to bruxism and sinusitis.  

However, the Veteran  has continuously stated that his 
headaches began in service and have continued since that 
time.  Importantly, the Veteran's entrance examination is 
silent with respect to any complaints of headaches.  Further, 
the Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Citing Buchanan and Jandreau, the Federal 
Circuit recently reiterated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Here, the Veteran is competent to say that he 
experienced symptoms while in service.  He is also competent 
to report a continuity of symptoms since service.  Further, 
the Veteran's statements have been consistent throughout the 
appeal period and are supported by the other evidence of 
record, and thus, are deemed credible.  

Therefore, given that the Veteran has continually complained 
of headaches beginning in service, and in light of the 
present medical evidence of a headache disability, the Board 
finds that the record shows a continuity of pertinent 
symptomatology to link the Veteran's headache syndrome to 
active service.  Further, the Veteran's service treatment 
records confirm that the Veteran complained of headaches in 
service.  In sum, there is a current diagnosis of headache 
syndrome; and based on continuing symptomatology, a link 
between the Veteran's current disability and service.  Thus, 
service connection for headache syndrome is warranted.  The 
Board notes that in reaching this conclusion, the evidence is 
at least in equipoise, and the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in August 2007, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.


ORDER

Entitlement to service connection for headache syndrome is 
warranted.  The appeal is granted.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


